         Case 1:06-cr-00102-JPO Document 864 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                             06-CR-102 (JPO)

 NATARAJAN VENKATARAM,                                                   ORDER
                   Defendant.




       Defendant Natarajam Venkataram has filed a letter motion (Dkt. No. 859) requesting that

his sentence of 30 days’ imprisonment for violation of supervised release be converted to a

sentence of home confinement. For the reasons explained during the sentencing hearing on June

10, 2021, a sentence involving a term of imprisonment is necessary to serve the purposes of

sentencing given the nature of Defendant’s violation of supervised release. The fact that

Defendant may be held in an isolation unit at his designated facility for some period of time does

not alter the Court’s conclusion.

       Accordingly, Defendant’s motion is denied. Defendant shall report to the facility

designated by the Bureau of Prisons on July 26, 2021, at 2:00 p.m.

       SO ORDERED.

Dated: July 21, 2021
       New York, New York
                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
